DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary claim amendments filed 1/11/2018 are acknowledged and accepted.
Response to Amendment
Claims 1 and 3-10 are pending. Claim 2 has been canceled; several features of canceled claim 2 are now incorporated into claim 1. Claims 1 and 4 are amended.
Upon further search and consideration, the claims 1, 3-4, and 7-10 are rejected in light of the previously cited references. Claims 5 and 6 are objected to, as they contained allowable subject matter but depend upon a rejected claim; at this time, the allowable subject matter has not been incorporated into the corresponding independent claims to place the application in condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wishney et al. herein referred to as “Wishney” (USPPN 2015/0292135), further in view of EP 1690970 herein referred to as EP70 (cited by Applicant on the IDS filed 11/14/2018). 
As to claim 1, Wishney discloses a washing machine having a cabinet 10, tub 20 inside the cabinet 10, and door 70 installed at the cabinet to open and close an inlet port to the tub (claim 1; Figure 1). Door 70 includes a subsidiary door 310 (Figure 1) configured to be freely opened and closed during a washing process independent of door 70 (Paragraph [0055]). In Wishney, door 310 is shown having a hinging mechanism so it can swing open and close. It is unclear whether the swinging mechanism reads on being slidable as claimed. However, sliding door mechanisms for washing machines are known in the art, as taught by EP70’s disclosure of sliding covers 25a and 26a for its front and rear covers of its door  which move in a sliding motion via rail members 25 (Paragraph [0018]). Use of alternative door opening mechanisms, such as a sliding one in lieu of a swinging one, is known in the art. It would be beneficial to have a sliding door mechanism in Wishney’s subsidiary door 310 for a streamlined design, and reduced space requirements in opening and closing a subsidiary door. 
The cited references disclose a main door 70 and subsidiary door 310 (Wishney). In light of EP70, it would have been obvious to select a sliding mechanism for the subsidiary door to allow it to be slidable into the main door 70. As shown in EP70 at Figure 2, each slideable cover 25, 26 slides into respective portions of the interior of the washing machine walls. 
As to claim 4, the applied prior art discloses the use of a guide rail at EP70’s guide groove 24 at the left and right sides of the cover for guiding sliding movement of the cover, as well as a knob 58 (Figure 10). 
As to claim 7, the applied prior art in EP70 discloses the use of rollers 100, 101 that are rotatably supported and configured to move along the rail as claimed. 
As to claim 8, the applied prior art in EP70 discloses the use of a locking mechanism 46 as shown in Figure 3, which is useful in restricting the movement of the door from a locked to unlocked position. 
As to claim 9, the applied prior art discloses at EP70 a spring part 45 which represents a hook shape, hook 43, and hook retainer 37 (Figure 3).
As to claim 10, the cited references at Wishney Figure 1, illustrate door 310 has a handle at its front, bottom side that is graspable as claimed. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wishney, further in view of EP70, as applied above, and further in view Nitschmann et al. herein referred to as “Nitschmann” (USPN 6,761,049).
As to claim 3, the cited references disclose the claimed door 70 and subsidiary door 310 (Wishney), however, Wishney and EP70 are silent regarding use of a door sealer. However, Nitschmann discloses the known use of sealing sleeves for the perimeter of the door (claim 1, Figure 1 including sealing lips 4, 5 of sleeve 10). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the use of a perimeter sealing device, such as a sealing gasket as taught by Nitschmann, to prevent water or cleaning solution from leaking from either door of Wishney. Also, use of a sealing mechanism helps the seal stay closed and tight while clothes may be rotating in the machine and the apparatus undergoes vibrations, thus beneficially keep the door sealed and fluids or clothing from undesirably falling out. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 5, the applied prior art discloses the use of a sliding cover mechanism with guide rails 24 in EP70, but the shape of EP70’s guide rails are not in a rib shape extending in a horizontal direction, with at least a portion of the guide rail having a curvature. Instead, in EP70, the rib shape extends in a forward and rearward direction. Claim 6 depends from claim 5 and therefore is objected to for the same reasons.
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
The primary amendment to claim 1 includes the addition of some claim language from now-canceled claim 2. Applicant argues that the applied prior art fails to teach or disclose these newly added features of claim 1 because in EP70 “the slidable cover 25 and the rear cover 26 are not sliding into each a door unit corresponding to the first opening; a second opening on the door unit configured to communicate with an inside of the cabinet; and an auxiliary door disposed to be slidable to be inserted into the door unit and configured to open and close the second opening”. EP70 discloses a known sliding mechanism for its doors, and the use of such a mechanism would have been obvious for use in Wishney’s subsidiary door 310 to achieve a streamlined design and reduced space requirements in opening and closing a subsidiary door. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RITA P ADHLAKHA/Examiner, Art Unit 1711